DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 107868932, translation attached) in view of Li (CN 108594596, translation attached) and further in view of Mohondro (US 6,406,836)
[claim 1] Wang discloses a method for fabricating an array substrate (fig. 3-9), comprising steps of providing a substrate (201, fig. 3); adjusting a solubility of a photoresist material (solubility of photoresist 202, fig. 5 is changed upon light irradiation, see pg. 3 of translation); coating the photoresist material on the substrate to form a first photoresist layer (photoresist 202 may be coated with a mask 203 in fig. 5 prior to developing the resist), so as to control a side depression angle of a second photoresist layer (mask 203 controls patterning of the second photoresist including the sides of the eventual pattern, fig. 5) , wherein the first photoresist layer is a negative photoresist (page 3 of translation); performing a patterning treatment on the first photoresist layer to form the second photoresist layer (202, fig. 6); forming a first coating film (204, fig. 7) on the second photoresist layer; performing a post-baking treatment on the second photoresist layer to remove the first coating film on a (top) side of the second photoresist layer (fig. 7 to fig. 8, bottom of pg. 4 and top of pg. 5 of the translation) ; and adding a stripper to the side of the second photoresist layer to remove the second photoresist layer (fig. 7 to fig. 8, bottom of pg. 4 and top of pg. 5 of the translation) to form a second coating film (204, fig. 8).  Wang, however, does not specify that the photoresist is made of a hot melt elastic polymer material (no particular material is mentioned) nor does it specifically state that the stripping process comprises plasma ashing a material over the photoresist followed by stripping the photoresist.
Li discloses a semiconductor method wherein the photoresist is made of a hot melt elastic SU-8 polymer material (bottom of pg. 3 and top of pg. 4 of the translation).
It would have been obvious to one of ordinary skill in the art before the time of filing to have made the second photoresist made out of a hot melt elastic SU-8 polymer material in order to provide for a photoresist with excellent mechanical properties, thermal stability and corrosion resistance (bottom of pg. 3 and top of pg. 4 of the translation).
Mohondro discloses a semiconductor method wherein the stripping process comprises plasma ashing a material over the photoresist followed by stripping the photoresist (lines 54-67, col. 3, fig. 9-10)
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Mohondro’s stripping process in Wang’s method in order to provide for a workable stripping process to strip both the overlying layer and the photoresist.
With these modifications, Wang discloses:
 [claim 5] The method for fabricating an array substrate according to claim 1, wherein the step of performing the patterning treatment on the first photoresist layer to form the second photoresist layer comprises: performing an exposure and development treatment on the first photoresist layer to form the second photoresist layer (bottom of pg. 3 of the translation, fig. 5 to fig. 6).
[claim 6] The method for fabricating an array substrate according to claim 1, wherein the second photoresist layer is made of an elastic material (upon modification).
[claim 7] The method for fabricating an array substrate according to claim 1, wherein the second photoresist layer is made of a hot-melt material (upon modification).
 [claim 8] The method for fabricating an array substrate according to claim 1, wherein the second coating film is one of a light-shielding layer, a gate layer, a gate insulating layer, an active layer, a source/drain electrode layer, a passivation layer, and a pixel electrode layer (see. e.g. bottom of page 1 and top of page 2 of translation).



Claims 9, 11, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 107868932, translation attached) in view of Li (CN 108594596, translation attached) and further in view of Mohondro (US 6,406,836)
[claim 9] Wang discloses a method for fabricating an array substrate (fig. 3-9), comprising steps of providing a substrate (201, fig. 3); forming a first photoresist layer (202, fig. 5) on the substrate; performing a patterning treatment on the first photoresist layer to form a second photoresist layer (202, fig. 6); forming a first coating film (204, fig. 7) on the second photoresist layer; and performing a stripping treatment on the second photoresist layer to form a second coating film (204, fig. 8) comprising performing a post-baking treatment on the second photoresist layer to remove the first coating film on a (top) side of the second photoresist layer (fig. 7 to fig. 8, bottom of pg. 4 and top of pg. 5 of the translation); and adding a stripper to the side of the second photoresist layer to remove the second photoresist layer to form the second coating film (fig. 7 to fig. 8, bottom of pg. 4 and top of pg. 5 of the translation).  Wang, however, does not specify that the photoresist is made of a hot melt elastic polymer material (no particular material is mentioned) nor does it specifically state that the stripping process comprises plasma ashing a material over the photoresist followed by stripping the photoresist.
Li discloses a semiconductor method wherein the photoresist is made of a hot melt elastic SU-8 polymer material (bottom of pg. 3 and top of pg. 4 of the translation).
It would have been obvious to one of ordinary skill in the art before the time of filing to have made the second photoresist made out of a hot melt elastic SU-8 polymer material in order to provide for a photoresist with excellent mechanical properties, thermal stability and corrosion resistance (bottom of pg. 3 and top of pg. 4 of the translation).
Mohondro discloses a semiconductor method wherein the stripping process comprises plasma ashing a material over the photoresist followed by stripping the photoresist (lines 54-67, col. 3, fig. 9-10)
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Mohondro’s stripping process in Wang’s method in order to provide for a workable stripping process to strip both the overlying layer and the photoresist.
With these modifications, Wang discloses:
[claim 11] The method for fabricating an array substrate according to claim 9, wherein the first photoresist layer is a negative photoresist (page 3 of translation), and the step of forming the first photoresist layer on the substrate comprises: adjusting a solubility of a photoresist material (solubility of photoresist 202, fig. 5 is changed upon light irradiation, see pg. 3 of translation); and coating the photoresist material on the substrate to form a first photoresist layer (photoresist 202 may be coated with a mask 203 in fig. 5 prior to developing the resist) , so as to control a side depression angle of a second photoresist layer.
[claim 15] The method for fabricating an array substrate according to claim 9, wherein the step of performing the patterning treatment on the first photoresist layer to form the second photoresist layer comprises: performing an exposure and development treatment on the first photoresist layer to form the second photoresist layer (bottom of pg. 3 of the translation, fig. 5 to fig. 6).
[claim 16] The method for fabricating an array substrate according to claim 9, wherein the second photoresist layer is made of an elastic material (upon modification).
[claim 17] The method for fabricating an array substrate according to claim 9, wherein the second photoresist layer is made of a hot-melt material (upon modification).
[claim 18] The method for fabricating an array substrate according to claim 9, wherein the second coating film is one of a light-shielding layer, a gate layer, a gate insulating layer, an active layer, a source/drain electrode layer, a passivation layer, and a pixel electrode layer (e.g. a pixel electrode/pixel active layer, see bottom of pg. 1 and top of pg. 2 of the translation).
[claim 19]  An array substrate, wherein the array substrate is formed by the method for fabricating an array substrate according to claim 9 (fig. 8).

Response to Arguments
Applicant's arguments filed 7-12-2022 have been fully considered but they are not persuasive.
Applicant argues that Mohondro does not specifically teach generating cracks on a surface of the first coating film.  As noted by applicant Mohondro teaches using an ashing process on the first coating film.  Ashing is a type of plasma process (see e.g. https://en.wikipedia.org/wiki/Plasma_ashing).  Applicant’s specification (in [0017], [0041], and [0091]) states that a plasma treatment generates the cracks in the first coating film.  Therefore an ashing process would inherently generate cracks in Mohondro’s first coating layer, otherwise applicant’s invention would not be properly enabled.
Applicant further argues that Li uses the photoresist to form a concave lens which would be incompatabile with the ashing process of Mohndro as the ripples or creaks of the negative photoresist in Mohndro would affect the performance of the lens.  Applicant further notes that the modification would thus render the prior art unsatisfactory for its intended purpose.  However, Mohndro does not modify Li, rather it modifies Zhang.  Therefore the alleged modification that applicant refers to does not exist.  Zhang does not disclose a concave lens nor does the modification of Zhang with Li involve the concave lens rather the modification concerns using a specific material for the photoresist.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                            Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898